            Case 7:20-cv-07561-PMH Document 72 Filed 12/11/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
IMRAN KHAN, et al.,
                                                             ORDER
                         Plaintiff,
                                                             20-CV-07561 (PMH)
v.
                                                             [Rel. 20-CV-08503 (PMH)]
BOARD OF DIRECTORS OF PENTEGRA
DEFINED CONTRIBUTION PLAN, et al.,

                          Defendants.
---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

         Counsel for all parties in this action and the related action Greenberg v. Bd. of Dirs. of

Pentegra Defined Contribution Plan, 20-cv-08503-PMH, appeared telephonically at 10:30 a.m.

today for a pre-motion conference. The Court construes defendants’ pre-motion letter-motion for

permission to move for consolidation as a motion to consolidate these cases (Doc. 56). See In re

Best Payphones, Inc., 450 F. App'x 8, 15 (2d Cir. 2011). Having considered the written responses

thereto by the Khan and Greenberg plaintiffs, and the parties’ argument at the conference today,

for the reasons discussed on the record and the case law cited therein, the Court GRANTS

defendants’ request to consolidate these cases pursuant to Federal Rule of Civil Procedure 42(a),

and hereby consolidates the action entitled Greenberg, et al. v. Pentegra Services, Inc., et al., 20-

cv-08503-PMH, into the action entitled Khan et al v. Bd. of Dirs. of Pentegra Defined Contribution

Plan et al., 20-cv-07561-PMH. Unless otherwise ordered by this Court, future filings shall be filed

and docketed only under docket number 20-cv-07561-PMH.

         In connection therewith, for the reasons discussed on the record and the case law cited

therein, the Court directs counsel for all plaintiffs to meet and confer and file a Consolidated

Amended Complaint by 12/28/2020. Counsel is reminded of the Court’s direction to reduce the

footprint of the pleading to only that which is necessary and relevant to the burden of proof. By
         Case 7:20-cv-07561-PMH Document 72 Filed 12/11/20 Page 2 of 2



1/11/2021, defendants shall file via ECF: a letter advising that they intend to press their pre-motion

conference letter concerning their anticipated motion to dismiss (Doc. 59); a new pre-motion

conference letter addressed to the Consolidated Amended Complaint; or an answer to the

Consolidated Amended Complaint. In the event that defendants file a new pre-motion conference

letter, plaintiffs’ response thereto shall be filed by 1/19/2021, and the Court will thereafter set a

briefing schedule for the motion to dismiss. Defendants need not respond to the constituent

complaints that are the subject of this consolidation Order.

       With respect to the pending motion for the appointment of Schlichter Bogard & Denton

LLP as interim lead class counsel (Doc. 60), the Greenberg plaintiffs’ opposition thereto and

motion in support of the appointment of Capozzi Adler, P.C. is due by 12/18/2020. The Khan

plaintiffs’ opposition to the motion in support of the appointment of Capozzi Adler, P.C., and

defendants’ opposition to both motions, is due by 12/28/2020. As discussed on the record, the

parties shall also address their briefing to the issue of the appointment of both firms as co-counsel.

No replies will be permitted.

       The parties are reminded to review and comply with my Individual Practices, the most

current version of which can be downloaded from my individual webpage on the S.D.N.Y. website

at https://nysd.uscourts.gov/hon-philip-m-halpern. Also available at that website is the Civil Case

Discovery Plan and Scheduling Order that was discussed during the conference today.



                                                               SO ORDERED:

Dated: New York, New York
       December 11, 2020
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge
